      Case 1:17-cv-02651-RJL Document 35-1 Filed 11/19/18 Page 1 of 3




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
                                                              x

North American Butterfly Association,

                              Plaintiff,

                              v.                              • No. 1:17-cv-02651-RJL

Kristjen M. Nielsen, et al,
                                                              • SECOND DECLARATION OF
                              Defendants.                     • MARIANNA TREVISO
                                                                WRIGHT
                                                              x


       MARIANNA TREVNO WRIGHT hereby declares as follows:

       1.      As stated in my prior declaration to this Court on June 15, 2018, I am the

Executive Director of the North American Butterfly Association's National Butterfly

Center in Mission, Texas (the "Butterfly Center"). I have held this position since July

2012. In my capacity as Executive Director, I am responsible for the operations of the

Butterfly Center, planning and overseeing daily activities, and cooperating and

communicating with stakeholders as well as local and federal law enforcement agencies.

       2.      In my position, I often represent the Butterfly Center in its interactions

with the Department of Homeland Security ("DHS"), U.S. Customs and Border

Protection ("CBP"), and U.S. Border Patrol ("Border Patrol" and, together with DI-IS and

CBP, the "Agencies"), both at the Butterfly Center and outside of it. I make this

declaration based on personal knowledge.




SECOND DECLARATION OF MARIANNA TREVI&O WRIGHT
        Case 1:17-cv-02651-RJL Document 35-1 Filed 11/19/18 Page 2 of 3




         3.     Since I joined the Butterfly Center in 2012, I have attended quarterly

landowner stakeholder meetings with Border Patrol. I have continued to attend these

meetings as representative for the Butterfly Center throughout the time period covered by

this lawsuit.

         4.     At an August 9, 2018 meeting with Border Patrol at the McAllen Field

office of CBP, Loren Flossman, the Wall Program Portfolio Manager for Border Patrol,

attended with a team to discuss border wall construction. The landowners and other

stakeholders at the meeting were concerned, as many are losing significant stretches of

land, even if it is their livelihood, and some are losing homes, places of worship, and

even family cemeteries. Mr. Flossman did not answer any of the landowners' questions,

saying that they would not be addressed at a public forum. He offered for individuals to

arrange individual appointments with his team, but he said these meetings would have

limited impact. He said the wall design would not change, and there would be no

modifications to it. He told us the scope of accommodations arising from these one-on-

one meetings might include up to four-inch conduits through the wall for irrigation or

wiring. He added that CBP might also consider including gates in the wall. Though

contracts had not been awarded for construction of the first six miles of the border wall to

be built in the Rio Grande Valley, he told us that construction would begin in February

2019.

         5.     After that meeting, the Agencies have taken additional acts in furtherance

of their plan to build a wall on the Butterfly Center. On September 6, 2018, CBP

published a proposal for design and construction cutting through the Butterfly Center in


                                             2
      Case 1:17-cv-02651-RJL Document 35-1 Filed 11/19/18 Page 3 of 3




the same way as the proposals I had seen previously. A true and correct copy of one such

proposal, titled "Fiscal Year 2018 Rio Grande Valley Levee/Border Wall System

Construction Projects Overview," is attached as Attachment A.

       6.      On October 19, 2018, NABA executed a Right of Entry for Survey and

Site Assessment granting the Agencies a temporary right-of-entry upon the Butterfly

Center. A true and correct copy of that agreement, titled "Right of Entry for Survey and

Site Assessment," is attached as Attachment B.

       7.      Then, on October 30, 2018, CBP awarded a construction contract to a

private company, SLSCO Ltd., to begin construction on our property by February 2019.

A true and correct copy of that announcement, titled "Border Wall Construction Project

to Begin in Texas," is attached as Attachment C.

       8.      I hoped to discuss these steps at the next landowner stakeholder meeting

on November 14, 2018. Though I received an invitation to the meeting and attended, I

was not permitted to attend.

       9.      Despite rising hostility from the Agencies, NABA continues to cooperate

with the Agencies. We intend to honor the terms of the Right of Entry while preserving

our rights under the law.

       I hereby dec are under penalty of perjury that the foregoing is true and correct.
              11
Executed on           /1 , 20 /1




                                                             Marianna Trevino Wright



                                            3
